CONGRESSIONAL EFFECT FUND A SERIES OF THE CONGRESSIONAL EFFECT FAMILY OF FUNDS Statement of Assets and Liabilities May 5, 2008 Sanville & Company CERTIFIED PUBLIC ACCOUNTANTS ROBERT F. SANVILLE, CPA MICHAEL T. BARANOWSKY, CPA JOHN P. TOWNSEND, CPA 1514 OLD YORK ROADABINGTON, PA 19001 (215) 884-8460 · (215) 884-8686 FAX MEMBERS OF AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS PENNSYLVANIA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS 140 EAST 45TH STREETNEW YORK, NY 10017 (212) 661-3115 · (646) 227-0268 FAX REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholder and Board of Trustees of the Congressional Effect Fund A Series of the Congressional Effect Family of Funds We have audited the accompanying statement of assets and liabilities of the Congressional Effect Fund (“the “Fund”) a series of the Congressional Effect Family of Funds (the “Trust”) as of May 5, 2008.This statement of assets and liabilities is the responsibility of the Fund’s management.Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of assets and liabilities is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the statement of assets and liabilities referred to above presents fairly, in all material respects, the financial position of the Congressional Effect Fund, a series of the Congressional Effect Family of Funds, as of May 5, 2008, in conformity with accounting principles generally accepted in the United States of America. Abington, Pennsylvania Sanville & Company May 8, 2008 CONGRESSIONAL EFFECT FUND A SERIES OF THE CONGRESSIONAL EFFECT FAMILY OF FUNDS Statement of Assets and Liabilities May 5, 2008 ASSETS Cash, at custodian bank $ 100,000 LIABILITIES Net Assets $ 100,000 Net Assets Consist Of: Shares of beneficial interest, unlimited authorized shares 10,000 shares issued and outstanding $ 100,000 Net Assets $ 100,000 Net asset value per share (based on shares of beneficial interest issued and outstanding) $ 10.00 The accompanying notes are an integral part of this financial statement. CONGRESSIONAL EFFECT FUND A SERIES OF THE CONGRESSIONAL EFFECT FAMILY OF FUNDS Notes to Financial Statement May 5, 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization: The Congressional Effect Fund (the “Fund”) is the sole series of the Congressional Effect Family of Funds (the “Trust”), a diversified, open-end management investment company, registered with the Securities and Exchange Commission.The Trust was organized on December 21, 2007 as a Delaware statutory trust.The Trust is permitted to issue an unlimited number of shares of beneficial interest of separate series. The Fund is the only series currently authorized by the Trustees. The Fund has had no operations to date other than matters relating to its organizational matters and the sale of 10,000 shares of beneficial interest to its shareholder, the Adviser.as indicated below: Name Relationship Value Shares Purchased Shares Purchased Congressional Effect Management, LLC Adviser to the Fund $100,000 10,000 Security Valuations: The valuation of portfolio securities is determined in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund's total assets, portfolio securities are generally calculated at market value by quotations from the primary market in which they are traded. Instruments with maturities of 60 days or less are valued at amortized cost which approximates market value.The Fund normally uses pricing services to obtain market quotations. The Fund values the securities of other investment companies in which it invests at the net asset value of such investment company.The prospectuses for these investment companies explain the circumstances under which such registered investment companies will use fair value pricing and the effects of using fair value pricing. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund's normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. CONGRESSIONAL EFFECT FUND A SERIES OF THE CONGRESSIONAL EFFECT FAMILY OF FUNDS Notes to Financial Statement May 5, 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (Continued) Futures Contracts: Upon entering into a financial futures contract, the Fund is required to pledge to the broker an amount of cash, U.S. government securities, or other assets, equal to a certain percentage of the contract amount (initial margin deposit).Subsequent payments, known as “variation margin,” are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the security.The Fund recognizes a gain or loss equal to the daily variation margin.Should market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss.The use of futures transactions involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates, and the underlying hedged assets. Short sales: The Fund may sell a security it does not own in anticipation of a decline in the fair value of that security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. Federal Income Taxes:The Fund’s policy is to comply with the requirements of the Internal Revenue Code that are applicable to regulated investment companies and to distribute all its taxable income to its shareholders.Therefore, no federal income tax provision is required. Distributions to Shareholders:The Fund intends to distribute to its shareholders substantially all of its net realized capital gains and net investment income, if any, at year-end. Distributions will be recorded on ex-dividend date. Other:The Fund records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.
